Abebe, J.
The initial question presented is the power of the General Assembly to regulate the traffic in intoxicating liquor, and, specifically, the power of the Liquor Control Commission to regulate permit premises to the extent of forbidding the operation of a game of chance or contrivance on permit premises.
Statutory authority for the making of rules and regulations by the commission is supplied by R. C. 4301.03. Subsection (B) of that section provides that such rules and regulations may include:
“Rules, regulations, and orders providing in detail for the conduct of any retail business authorized under permits issued pursuant to such chapters [4301 and 4303], with a view to insuring compliance with such chapters and laws relative thereto, and the maintenance of public decency, sobriety, and good order in any place licensed under such permits * *
Ohio courts have held that, within constitutional limits, the General Assembly may, in the exercise of police powers, limit or restrict, by regulatory measures, the traffic in intoxicating liquor. State, ex rel. Zugravu, v. O’Brien (1935), 130 Ohio St. 23; Neil House Hotel Co. v. Columbus (1944), 144 Ohio St. 248; Abraham v. Fioramonte (1952), 158 Ohio St. 213; Solomon v. Liquor Control Comm. (1965), 4 Ohio St. 2d 31.
Ohio courts have also upheld the authority of the Liquor Control Commission to adopt subordinate rules and regulations to carry out the policy provisions provided by statute. Coady v. Leonard (1937), 132 Ohio St. 329 (advertising of beer and intoxicating liquor); Pompei Win*174ery v. Board of Liquor Control (1957), 167 Ohio St. 61 (fixing mínimum prices); International Breweries v. Crouch (1963), 118 Ohio App. 202 (premium or gift merchandising).
We hold that, under R. C. 4301.03(B), the commission had authority to adopt Regulation 53, Section II, the focal point in this case, which reads as follows:
“No person authorized to sell alcoholic beverages shall have, harbor, keep, exhibit, possess or employ or allow to be kept, exhibited or used in, upon or about the premises of the permit holder any device, machine, apparatus, book, record, forms, tickets, papers or charts which may or can be used for gaming or wagering or the recording of wagers, pools or chances on the result of any contest, or allow or conduct gaming or wagering on such premises on any game of skill or chance. * * *”
We hold that Regulation 53, Section II, is within the powers granted the commission by R. C. 4301.03(B), and is a reasonable exercise thereof.
The final question is whether appellant’s games are violative of the “gaming” and “scheme of chance” provisions of Regulation 53, Section II.
In paragraph five of the syllabus of Westerhaus Co. v. Cincinnati (1956), 165 Ohio St. 327, this court held that “in general, the elements of gambling are payment of a price for a chance to gain a prize.” See, also, Stillmaker v. Dept. of Liquor Control (1969), 18 Ohio St. 2d 200.
Counsel for appellant, in their brief, concede that appellant’s “giveaway” games involve two of the three elements necessary to support a charge of gambling, i. e., chance and prize, but deny that the third element, price, which they contend is the real target of the gambling laws, is present. They argue that price is not involved in appellant’s promotional games, because the chances to win prizes are available to the public without charge, and that appellant’s hope of increased sales is insufficient to constitute “price.”
It is stipulated that the majority of the persons who *175participate in the games obtain their chances for a prize at the cash register, upon the purchase of merchandise, while a minority, who make no purchases, obtain their chances by merely asking for them.
We agree with appellee’s contention that, because some portion of the purchase price of the merchandise bought goes to support appellant’s games, payment of such portion by the majority of participants who make purchases constitutes payment of a price to participate in the game, notwithstanding a minority who make no purchases participate free.
For the foregoing reasons, we find that, the gaming or scheme of chance elements of price, chance and prize having been established by the record, appellant’s operation of the promotional games of “Race to Riches” and “Pepsi-Cola Give-Away Program” on permit premises constitutes a clear violation of Regulation 53, Section II, of the Liquor Control Commission.
The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

0’Neill, C. J., Kerns, Corrigan and Leach, JJ., concur.
Schneider and Duncan, JJ., dissent.
Kerns, J., of the Second Appellate District, sitting for Herbert, J.
Abele, J., of the Fourth Appellate District, sitting for Stern, J.